DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I, the species of A – methods that detect an epigenetic modification or mutation of a core histone, the oncogenic mutation of H3K4M and the polynucleotide of SEQ ID NO: 1 in the reply filed on 14 June 2022 is acknowledged.
	Upon further consideration, species “B” of methods that detect an epigenetic modification or mutation of a genomic locus in a chromatin (claim 2) has been rejoined with the elected species “A.”
Claim Status
3. 	Claims 1, 2, 9-42 and 51 are pending.
	Claim 51 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2 and 9-42 read on the elected invention and have been examined herein. Claim 34 has been examined to the extent that it reads on the elected species of the oncogenic mutation of H3K4M and claim 36 has been examined to the extent that it reads on SEQ ID NO: 1. Claims 34 and 36 encompass the non-elected subject matter of additional oncogenic mutations and combinations thereof (claim 34) and polynucleotides 2-115. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 is indefinite over the recitation of “in the genome of the cell.” While claim 1, from which claim 31 depends, recites a biological sample, it does not recite a cell. Thereby, it is unclear as to how the recitations in claim 31 are intended to further limit the method of claim 1. 
Claim 38 is indefinite over the recitation of “the disease or disorder associated with epigenetic modifications or mutations” because this phrase lacks proper antecedent basis since claim 1, from which claim 38 depends, does not refer to a disease or disorder associated with epigenetic modifications or mutations. This rejection may be obviated by amendment of claim 38 to depend from claim 2.
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 9-15, and 21-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruthenburg et al (U.S. 20160341743; cited in the IDS).
Ruthenburg teaches methods that detect epigenetic modifications and mutations at an epitope of a core histone or a genomic locus in a chromatin and teaches that the assays disclosed therein can be used to diagnose a disease or condition (e.g., para [0009-0011] and [0076-0083], and claims 1 and 16). For example, Ruthenburg states:
[0077] Histone modifications and other epigenetic mechanisms are crucial for regulating gene activity and cellular processes. Different histone modifications regulate different processes, such as transcription, DNA replication, and DNA repair. Deregulation of any of these modifications can shift the balance of gene expression leading to aberrant epigenetic patterns and cellular abnormalities. For example, changes in histone post-translational modifications and variants have been detected in various cancers, and aberrant modification patterns are known to be drivers of disease in some cases (Daigle et al., 2011; Chi et al., 2010).
[0078] The present materials and methods can be used in the diagnosis, prognosis, classification, prediction of disease risk, detection of recurrence, selection of treatment, and evaluation of treatment efficacy for any disease associated with changes in histone post-translational modifications, including cancer in a patient, for example, a human patient.

Ruthenburg teaches that the methods disclosed therein include each of the following steps (claim 1 therein):


    PNG
    media_image1.png
    790
    605
    media_image1.png
    Greyscale

See also claim 16 of Ruthenburg.
Ruthenburg also teaches isolating nucleosomes from biological samples (e.g., para [0049], [0094] and [0128]).
Since the steps of the method of Ruthenburg are identical to those in claims 1 and 2, the method of Ruthenburg is also one that results in ‘thereby detecting and quantitating the presence of an epigenetic modification or mutation at the epitope” and ‘thereby determining and quantitating the epigenetic or mutation status of the genomic locus.”
Regarding claims 9-14, Ruthenburg teaches that the nucleosomes from the chromatin of the biological sample are isolated from cells, including cells from a tissue or organ affected by a disease or disorder or one not affected by a disease or disorder, or from a biopsy sample (e.g., para [0049], [0081-0083], [0094] and [0128]).
Regarding claim 15, Ruthenburg teaches that the sample may be a blood sample (para [0081]), which is a sample that comprises peripheral blood mononuclear cells.
Regarding claim 21, Ruthenburg teaches that the sample may be from a human subject.
Regarding claims 22 and 23, Ruthenburg teaches that determining the standard capture efficiency comprises comparing the ratio of a captured amount of the barcode identifier sequence to an input amount of the reconstituted nucleosomes and determining the relative genomic abundance comprises comparing the ratio of a captured amount of the native nucleosome nucleotide sequence to an input amount of native nucleosome nucleotide sequence (e.g., para [0015]).
Regarding claim 24, Ruthenburg teaches that the affinity agent is an antibody directed to the epitope (e.g., para [0015]).
Regarding claims 25-27, Ruthenburg teaches methods wherein a plurality of standards is added to the library, each standard comprising a reconstituted nucleosome comprising (i) the standard histone having the first epitope and (ii) the standard molecule comprising the standard nucleotide sequence linking to the barcode molecule, wherein the barcode molecule encodes a concentration parameter indicative of the concentration of the standard added to the library and wherein standards having equivalent concentrations or having at least two or six differing concentrations are added to the library (e.g., para [0010], [0016], [0033], [0062], [0095-0096] and [0122] and Figure 2).
Regarding claim 28, Ruthenburg teaches methods wherein the plurality of standards may further include standards comprising reconstituted nucleosomes comprising (i) one or more off-target epitopes and (ii) a standard molecule barcode encoding an off-target epitope identity and concentration parameters indicative to the off-target epitope (e.g. para [0016]).
Regarding claim 29, Ruthenburg teaches that the method further includes determining a specificity of off- target capture for the affinity reagent based on one or more capture efficiencies for the off-target epitopes and correcting the density of the epitope of the core histone at the genomic locus based on the specificity of off-target capture (para [0017]).
Regarding claim 30, Ruthenburg teaches that “the first epitope is a post-translational modification or a protein isoform” (para [0017]).
Regarding claim 31, Ruthenburg states that the “barcode sequence may be a sequence absent in the genome of the cell” (para [0017]).
Regarding claim 32, Ruthenburg states “The abundance of at least one of the nucleosome nucleotide sequence and the standard nucleotide sequence may be determined by a method selected from the group consisting of PCR, qPCR, ddPCR, Next Generation Sequencing, hybridization, autoradiography, fluorescent labeling, optical density and the use of intercalating fluorescent probes” (para [0018]).
Regarding claim 33, Ruthenburg states “The first epitope of the core histone may comprise at least one post-translational amino acid modification selected from the group consisting of N-acetylation of serine and alanine; phosphorylation of serine, threonine and tyrosine; N-crotonylation, N-acetylation of lysine; N6-methylation, N6,N6-dimethylation, N6,N6,N6-trimethylation of lysine; omega-N-methylation, symmetrical-dimethylation, asymmetrical-dimethylation of arginine; citrullination of arginine; ubiquitinylation of lysine; sumoylation of lysine; O-methylation of serine and threonine, and ADP-ribosylation of arginine, aspartic acid and glutamic acid” (para [0018]).
Regarding claim 34, Ruthenburg teaches that the epitope of the core histone may comprise H3K4M (e.g., para [0050], [0058], and [0101]), which is an oncogenic mutation
Regarding claims 35 and 36, the method of Ruthenburg is one in which the polynucleotide is a double-stranded polynucleotide comprising the same sequence as present SEQ ID NO: 1. See para [0019] and alignment below wherein “Qy” is present SEQ ID NO: 1 and “Db” is SEQ ID NO: 1 of Ruthenburg.

    PNG
    media_image2.png
    414
    733
    media_image2.png
    Greyscale

	Regarding claim 37, Ruthenburg states “the barcode molecule may include a molecule selected from the group consisting of a nucleotide barcode sequence molecule, a locked nucleic acid sequence and a DNA sequence” (para [0019]). 
Regarding claim 38, Ruthenburg teaches that the epigenetic modification is associated with a disease or disorder and lists examples of such diseases, which include cancer, central nervous system disorders, autoimmune disorders, inflammatory disorders, and infections (see, e.g., para [0004] and [0020] and claim 15). 
Regarding claim 39, Ruthenburg teaches methods wherein the library of native nucleosomes comprises nucleosomes, each comprising the core histone and a polynucleotide comprising a nucleotide sequence indicative of its genomic locus of origin, and the method further comprises: determining an amount of the core histone at the genomic locus in the doped library; and determining an amount of standard in the doped library (para [0021-0022]).  
Regarding claim 40, Ruthenburg teaches that “determining the amount of the core histone at the genomic locus in the doped library includes adding a second affinity reagent to the doped library to recover an amount of nucleosomes comprising a second epitope, wherein the second epitope is an invariant epitope present on the core histone, and determining an amount of nucleosome nucleotide sequence in the amount of recovered nucleosomes comprising the second epitope” (para [0023]).
Regarding claim 41, Ruthenburg states “determining the amount of standard in the doped library includes recovering an amount of reconstituted nucleosome; wherein the reconstituted nucleosome comprises the second epitope, and determining an amount of the standard molecule in the amount of recovered reconstituted nucleosomes comprising the second epitope” (para [0023]). 
Regarding claim 42, Ruthenburg states that in the methods therein, “the first affinity reagent is an antibody directed to the first epitope and wherein the second affinity reagent is an antibody directed to the second epitope” (para [0023]).

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruthenburg et al (U.S. 20160341743; cited in the IDS) in view of McAnena et al (Cancers. 08 Jan 2017. 9(5), p. 1-18).
The teachings of Ruthenburg are presented above. While Ruthenburg teaches methods wherein the nucleosomes are detected in blood samples or cerebrospinal fluid samples (para [0081]), Ruthenburg does not specifically teach that the nucleosomes that are detected are circulating nucleosomes.
However, McAnena teaches methods of detecting circulating nucleosomes and nucleosome modifications  (see abstract and p. 1-2). McAnena teaches that nucleosomes are released into plasma following cell death and apoptosis and that there are increased levels of nucleosomes in plasma as a result of higher cellular turnover and cell death, as well as non-neoplastic disease processes. (p. 10-11 at “6. Circulating Nucleosomes as Cancer Biomarkers”). The reference teaches that post-translational modifications of circulating nucleosomes can be detected as a biomarker of disease (p. 11). For instance, H3K9me3 and H4K20me3 levels were found to be significantly reduced in the plasma of colorectal cancer patients, compared to healthy controls (p. 11). Mutations in DNA and histones that are correlated with cancer are also reviewed therein (e.g., p. 9-10). McAnena concludes that “the measurement of absolute levels of circulating histone and quantification of PTM in these circulating histones provide an exciting new avenue for the non-invasive diagnosis and monitoring of cancer progression and treatment” (p. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Ruthenburg to circulating nucleosomes, and particularly to have performed the method of Ruthenburg using circulating nucleosomes present in plasma samples, which circulating nucleosomes are from blood cells or cells from a tissue or organ affected by a disease or disorder associated with changes in histone post-translational modifications or mutations in histones because McAnena teaches that circulating nucleosomes provide an effective, non-invasive source of histones and DNA associated with histones that can be monitored for post-translational modifications and mutations as diagnostic or prognostic of diseases, such as cancer. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634